On Application for Rehearing
PER CURIAM.
On application for rehearing defendant says that it was proper to raise for the first time in the motion in arrest of judgment his objection to the ruling of the trial judge refusing the request of the jury to reexamine for size the clothing offered in evidence. Counsel may be correct in this contention, as the request of the jury and the ruling of the judge are shown in the minutes of the court. However, we are still of the view that defendant by failing to object to the judge’s ruling at the time it was announced is considered to have acquiesced by his silence in such ruling.
Rehearing denied.